FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Authorized Capital Publicly-Held Company Corporate Taxpayer’s ID (CNPJ/MF) 47.508.411/0001-56 NOTICE TO THE MARKET Companhia Brasileira de Distribuição (“CBD”) discloses that it has performed the following modifications, on this date, to the Company’s 2017 Corporate Events Calendar: Prior to the modification: After the modification: Complete Annual Financial Statements relating to the fiscal year ended in 31/12/2016: EVENT DATE Disclosure via IPE 23/02/2017 Standardized Financial Statements (“DFP”) relating to the fiscal year ended in 31/12/2016: EVENT DATE Disclosure via ENET 23/02/2017 Complete Annual Financial Statements relating to the fiscal year ended in 31/12/2016: EVENT DATE Disclosure via IPE 24/02/2017 Standardized Financial Statements (“DFP”) relating to the fiscal year ended in 31/12/2016: EVENT DATE Disclosure via ENET 24/02/2017 The modifications in the disclosure of the complete financial statements and the DFP by electronic means reflect the change in expectation for the final review and conclusion of the corresponding files. The CBD Investor Relations Department remains available to provide shareholders with any further explanation that may be required in connection with the object of this Notice to Market, through the phone number +55 (11) 3886 0421 or by the e-mail address gpa.ri@gpabr.com. São Paulo, February 23 rd , 2017. Daniela Sabbag Investors Relations Officer SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:February 23, 2016 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
